Plaintiff in error was convicted in the superior court of Pottawatomie county, and his punishment fixed at 32 years in the state penitentiary.
The appeal in this case was filed in this court on the 25th day of November, 1927. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed. *Page 347